    Case: 1:19-cv-06330 Document #: 25 Filed: 01/22/20 Page 1 of 2 PageID #:151




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

KARAMELION LLC,

                           Plaintiff,
                                           Case No. 19-CV-06330
          v.
                                           Judge Sharon Johnson Coleman
FIBAR USA LLC,

                           Defendant.


           MOTION FOR LEAVE TO EXCEED PAGE LIMITATION


      Defendant Fibar USA LLC, (“Fibar”) moves under LR 7.1 for leave to exceed

the page limits for a brief in support of its Motion To Dismiss Under Rule 12(b)(6).

Fibar’s memorandum exclusive of Caption, signature, and tables is 21 pages in 14

pt font. The extra pages are warranted since the motion is directed to three different

legal issues each of which is case dispositive. Fibar’s Motion includes a table of

contents and a table of cases under LR 7.1., and would have been only 16 pages in

12 pt font. Defendant respectfully requests this Court grant Leave to Exceed Page

Limits.
   Case: 1:19-cv-06330 Document #: 25 Filed: 01/22/20 Page 2 of 2 PageID #:152




January 22, 2020                     Respectfully submitted,
                                     /s/ Gregory C. Schodde
                                     MCANDREWS, HELD & MALLOY, LTD.
                                     500 West Madison Street, 34th Floor
                                     Chicago, Illinois 60661
                                     (312) 775-8000
                                     (312) 775-8100 – fax
                                     GSchodde@mcandrews-ip.com

                                     Attorney for Defendant, Fibar USA LLC
